Citation Nr: 1025613	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-07 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a left ring finger 
disability.  

2.  Entitlement to service connection for gout.

3.  Entitlement to a disability rating in excess of 10 percent 
for a lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1973 to December 
1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, 
denying the claims currently on appeal.  

The Veteran was afforded a hearing before the undersigned 
Veteran's Law Judge at the RO in St. Petersburg, Florida in 
December 2009.  A written transcript of this hearing has been 
prepared and incorporated into the evidence of record.  

The Board has received a significant amount of evidence since the 
April 2009 supplemental statement of the case (SSOC) that has not 
yet been considered by the Agency of Original Jurisdiction (AOJ).  
However, the Veteran waived initial review of this evidence by 
the AOJ, and as such, a remand for consideration of this evidence 
by the AOJ is not necessary.  See 38 C.F.R. §§ 19.31, 19.37 
(2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service Connection for a Left Ring Finger Disability

The Veteran contends that he is entitled to service connection 
for a left ring finger disability.  Specifically, the Veteran 
contends that he injured his left ring finger on multiple 
occasions during active military service and that he has suffered 
from left ring finger pain and dysfunction since this time.  
However, as outlined below, additional evidentiary development is 
necessary before appellate review may proceed on this matter.

The Veteran was denied service connection for a left ring finger 
disability in a March 2007 rating decision because there was no 
evidence of an in-service left ring finger injury.  However, the 
record contains a February 1983 in-service treatment record that 
notes that the Veteran was suffering from an infected finger.  
Specifically, the Veteran was diagnosed with paronychia of the 
left ring finger.  The record does not contain any further in-
service evidence of injury to the left ring finger, but the 
Veteran testified during his December 2009 hearing that he 
injured his left ring finger again in 1988.  The Veteran also 
submitted an Air Force treatment record dated November 2009 in 
which the Veteran was noted to have left ring finger pain on and 
off for the past 21 years.  The Veteran was afforded a VA 
examination of the left ring finger in May 1997, and he was noted 
to have an old mallet deformity of the left ring finger that 
appeared to be a chronic condition. An opinion regarding etiology 
was not provided during this examination. 

Based on the above evidence, the Board concludes that the Veteran 
is entitled to a VA examination for his left finger so that an 
opinion regarding etiology may be provided.  In determining 
whether the duty to assist requires that a VA medical examination 
be provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The evidence demonstrates that the Veteran currently suffers from 
a disorder of the left ring finger, and there is also evidence of 
an in-service infection regarding the left ring finger.  It is 
not clear whether these two conditions are related, but the 
Veteran has testified to chronic left ring finger pain since his 
military service.  Lay assertions may serve to support a claim 
for service connection when they relate to the occurrence of 
events that are observable as a lay person or the presence of a 
disability of symptoms of a disability that are subject to lay 
observation, such as suffering from chronic pain.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support the existence of a disability even when not 
corroborated by contemporaneous medical evidence).  As such, the 
Veteran should be afforded a VA examination of the left ring 
finger so that an opinion regarding etiology may be provided. 

Service Connection for Gout

The Veteran contends that he is entitled to service connection 
for gout.  Specifically, the Veteran contends that he was found 
to have gout during his active duty and that he suffered from 
symptomatology associated with this condition throughout his 
military service.  However, additional evidentiary development is 
necessary before appellate review may proceed on this matter. 

The Veteran's service treatment records demonstrate that the 
Veteran received extensive treatment for ankle and toe pain 
during active military service.  However, it is unclear from the 
records whether the Veteran was in fact suffering from gout 
during his active military service.  The record contains a July 
1995 treatment record in which the Veteran was diagnosed with 
"rule-out" gouty arthritis after complaining of right ankle 
pain for two to three years.  According to a September 1995 
treatment record, the Veteran suffered from recurrent right ankle 
tendonitis.  However, the record also makes a note of "uric 
acid."  Therefore, while there is no confirmed diagnosis of gout 
during active duty, there is certainly evidence of symptomatology 
that may be related to this condition. 

The record further demonstrates that the Veteran has a current 
diagnosis of gouty arthritis.  According to a February 2007 VA 
treatment record, the Veteran suffered from, among other 
disabilities, gout.  Physical findings pertaining to such 
diagnosis was not, however, recorded.  Therefore, in light of the 
Veteran's current diagnosis, along with his in-service 
symptomatology, the Board finds that the Veteran should be 
afforded a VA examination so that an opinion can be offered as to 
whether the Veteran suffers from gout that manifested during, or 
as a result of, active military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Increased Disability Rating for a Lumbosacral Strain

The Veteran contends that he is entitled to a disability rating 
in excess of 10 percent for his service-connected lumbosacral 
strain.  For historical purposes, the Veteran was originally 
granted service connection for a lumbosacral strain in a June 
1997 rating decision.  A 10 percent disability rating was 
assigned, effective as of January 1, 1997.  In August 2006, the 
Veteran filed a claim seeking a higher disability evaluation for 
this disability.  His claim was denied, and the Veteran appealed 
this decision to the Board in February 2008.  However, as 
outlined below, additional evidentiary development is necessary 
before appellate review can proceed on this matter.  

The Veteran was last afforded a VA examination of the spine in 
February 2007.  According to this examination report, the Veteran 
did not suffer from spasms as a result of his disability.  
However, the Veteran testified to suffering from frequent back 
spasms during his December 2009 hearing, and the record also 
contains a VA outpatient treatment record from April 2009 that 
notes low back pain with recurrent lumbar muscle spasms.  In 
addition, the record contains a VA outpatient treatment record 
from March 2008 that notes that the Veteran was recently 
suffering from increased lower back pain.  

The duty to conduct a contemporaneous examination is triggered 
when the evidence indicates that there has been a material change 
in disability or that the current rating may be incorrect.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is 
entitled to a new examination after a 2 year period between the 
last VA examination and the Veteran's contention that the 
pertinent disability had increased in severity).  In light of the 
Veteran's report of worsening symptomatology, and the passage of 
time since the Veteran's last examination, he must be provided 
with the opportunity to report for a more current VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the Veteran a VA 
examination before an appropriate 
specialist(s) regarding his claim of 
entitlement to service connection for a left 
ring finger disability.  The claims file and 
a copy of this remand must be provided to the 
examining physician for review.  The 
examining physician is asked to opine as to 
whether the Veteran suffers from a disability 
of the left ring finger that is at least as 
likely as not (i.e. at least a 50 percent 
probability) a result of the Veteran's period 
of active service.

In doing so, the examiner should acknowledge 
the Veteran's reports of in-service injuries 
and continuity of symptomatology, as well as 
the 1983 in-service diagnosis of paronychia 
of the left ring finger.  Any opinions 
expressed must be accompanied by a complete 
rationale.

2.  The RO/AMC shall also afford the Veteran 
a VA examination before an appropriate 
specialist(s) regarding his claim of 
entitlement to service connection for gout of 
the ankles.  The claims file and a copy of 
this remand must be provided to the examining 
physician for review.  The examining 
physician is asked to opine as to whether the 
Veteran suffers from gout that is at least as 
likely as not (i.e. at least a 50 percent 
probability) a result of the Veteran's period 
of active service.

In doing so, the examiner should acknowledge 
the in-service diagnosis of rule out gout, 
the Veteran's complaints of pain in the big 
toes and ankle, as well as the Veteran's 
reports of continuity of symptomatology. Any 
opinions expressed must be accompanied by a 
complete rationale.

3.  The Veteran should also be afforded a VA 
examination with the appropriate 
specialist(s) to determine the current level 
of disability due to his service-connected 
low back disability.  The claims folder 
should be made available to the examiner for 
review before the examination.  The examiner 
should describe in detail all symptomatology 
associated with the Veteran's service-
connected disability of the spine, including 
any associated neurological involvement.  

Complete range of motion studies must be 
conducted.  The examiner should also render 
specific findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the lumbar spine.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  In 
addition, the examiner should indicate 
whether, and to what extent, the Veteran 
likely experiences functional loss due to 
pain or any of the other symptoms noted above 
during flare-ups and/or with repeated use.  

4.  After completion of the above, the claims 
should be reviewed in light of any new 
evidence.  If the claims are not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be afforded 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


